Citation Nr: 1233402	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease of the cervical spine.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and from February 1991 to June 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.  It was remanded by the Board for additional development in December 2010.


FINDINGS OF FACT

1.   Degenerative disk disease of the cervical spine was not shown to be due to, or made worse by, a disease or injury in service.

2.  Giving the benefit of the doubt to the Veteran, it is at least as likely as not that left ear hearing loss had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disk disease of the cervical spine were not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for left ear hearing loss were met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in November 2005 which explained what the evidence needed to show in order to establish service connection for a claimed disability and what part of that evidence VA would obtain on behalf of the Veteran and what the Veteran needed to submit.  In April 2006, the Veteran was sent a letter that explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  This case was most recently readjudicated in July 2011.

In addition to its duty to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, and VA treatment records.  VA examinations were conducted in connection with these claims.
Service Connection

The Veteran contends that his degenerative disk disease of the cervical spine and his left ear hearing loss were caused by his military service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

	A.  Degenerative Disk Disease of the Cervical Spine

The Veteran complained of a stiff neck on one occasion during service, in conjunction with other symptoms, including a white tongue, a funny feeling in his head, and itchy ears.  There were some complaints of right-sided pain, but this referred to his back, not his neck.  His separation examination in October 1972 indicated that the Veteran's spine was normal.  

In June 1995 and January 1996, the Veteran complained of upper back or neck pain.  A private treatment record reflects that in September 1999, the Veteran presented with complaints of neck pain for the past four to six months.  At that time, he reported that approximately six months ago he woke up with a pain like a crick in his neck and that the pain had gotten worse since then, causing a stiffer neck.  At the time, the impression was a probable herniation at C6-7 to the right causing nerve root compression or neuroforaminal stenosis.  The Veteran was scheduled for an MRI.   Other private and VA treatment records reflect the Veteran's later continued complaints of neck pain, but they do not relate it to service.

The Veteran was afforded a VA examination of his cervical spine in March 2011.  At that time, the examiner noted that the Veteran had a complaint of a stiff neck in service as well as right sided pain which was due to a lower back muscle pull and did not involve the neck.  

At the examination, the Veteran attributed his neck pain to carrying heavy packs in service, but he was not sure when the neck pain had its onset. He "guessed" that it started in service when he was carrying the packs. After examining the Veteran, the examiner diagnosed cervical spine osteoarthritis.

The examiner opined that it was less likely than not that the Veteran's cervical spine osteoarthritis was related to service.  She acknowledged the complaint of a stiff neck in service, but noted that was in conjunction with other symptoms, which suggested that it was due to a respiratory tract infection rather than a cervical vertebral problem.   The examiner noted that medical examinations in March 1990, April 1991, and May 1991 specifically indicated that the Veteran's spine was normal.  The Veteran did not remember when or how the neck pain started, other than that it was some time in the 1990s.  It was noted that complaints of right-sided pain in service did not actually involve the neck.  After service, there were no complaints of neck pain for four years.  Cervical spine x-rays in 2005 showed osteoarthritis, which was most commonly the result of aging or wear and tear.  The examiner found that this was not documented during, nor was the result of, active duty.  It was noted that the Veteran had physical occupations after service for many years.  

The evidence does not show that the Veteran's osteoarthritis of the neck is related to his military service.  The single complaint of neck pain in service was noted by the VA examiner to have been associated with an infection rather than an orthopedic problem.  After reviewing all of the evidence, she opined that the Veteran's current neck problem was less likely than not due to his service.  Notably, the Veteran was also unable to provide continuity of his symptoms since service since he did not remember when his neck pain onset.  No medical practitioner has related the Veteran's neck pain to his military service.  While the Veteran may believe that his neck pain is due to carrying heavy loads in service, he lacks the medical expertise that is necessary in order to ascertain the etiology of osteoarthritis of the cervical spine.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Therefore, service connection for degenerative disk disease of the cervical spine is denied.  

	B.  Left Ear Hearing Loss

The Veteran's service treatment records do not show complaints of hearing loss.  However, according to a VA examiner who conducted a hearing evaluation of the Veteran in March 2011, audiograms which were conducted after the Veteran's deployment in 1991 showed mild hearing loss in the left ear.  An audiogram in April 1991 showed left ear hearing at the upper limits of normal at 500 Hertz and 2000 Hertz, with mild hearing loss at 1000 Hertz.  Another audiogram taken approximately one month later showed mild hearing loss at 500-1000 Hertz and at the upper limits of normal at 2000 Hertz for the left ear.  The Veteran's hearing in his right ear was normal.  A VA audiogram from February 2004 showed mild to moderate conductive hearing loss in the left ear.  An audiogram conducted in conjunction with the March 2011 VA examination showed mixed mild to moderate left ear hearing loss.  

The examiner opined that the Veteran's hearing loss was unrelated to noise exposure in service because his hearing loss was completely conductive at the time of the 2004 audiogram and was still primarily conductive.  The examiner explained that this type of hearing loss was not due to noise exposure.  However, she was unable to determine whether any portion of the left ear hearing loss began during the last period of active duty, or whether it preceded active duty.  

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.
In this case, there was no pre-deployment audiogram, so the Veteran's hearing must be presumed to have been normal at the time he went into active duty in 1991.  At separation, the Veteran had mild hearing loss in his left ear.  The VA examiner opined that this either began before, or during, service.  The Board notes that the Veteran is presumed to have had normal hearing at entry.  Therefore, as the Veteran had mild hearing loss in his left ear at separation, resolving all reasonable doubt in favor of the Veteran, the Board accordingly finds that the Veteran's left ear hearing loss had its onset during his period of service in 1991.    

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for the Veteran's left ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 







ORDER

Service connection for degenerative disk disease of the cervical spine is denied.

Service connection for left ear hearing loss is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


